Per Curiam.

The plaintiff proved that the lessor was entitled to dower, as the widow of Benjamin Bepuy, jun., and that the admeasurers, by their report, filed in the surrogate's office, lmd assigned to her the lands, &c. now claimed, by certain metes and bounds. The defence consisted of exceptions to the proceedings and report of the admeasurers ; because they had not pursued the order of the surrogate ; and because they had assigned according to the value of the land at the time of the death of the husband, when they ought to have taken its value at the time of its alienation by him.
By the 10th section of the statute, the Supreme Court are authorized to “ review the proceedings, and do therein what shall be just,” provided the party aggrieved, within thirty days after filing the report of the admeasurers, gives notice, in writing, of the causes of complaint, and of his intention to apply to this court for relief: and then, “ the question of seisin, and any other question which may arise, may be tried by a jury, or on a feigned issue, or in some other mode which the court may prescribe.” (10 Johns. Rep. 368. 9 Johns. Rep. 245.)
Here has been no appeal or review ; and, until the admeasurement is reversed, it must be conclusive, in an action of ejectment, as to the part belonging to the widow. We are of *109opinion, therefore, that the plaintiff is entitled to judgment.
Judgment for the plaintiff, (a)

 See Jackson, ex dem. Totten, v. Aspell, 20 Johns. Rep. 411. Jackson v. Vanderkeyden, post. 168.